                                            Case 3:21-cv-03931-TSH Document 9 Filed 07/30/21 Page 1 of 5

                                                                                                                FILED
                                                                                                                  Jul 30 2021
                                   1
                                                                                                               SUSANY. SOONG
                                   2                                                                      CLERK, U.S. DISTRICT COURT
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   3                                                                            SAN FRANCISCO

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LOVELLE MARQUIS CHAPMAN,                            Case No. 21-cv-03931-TSH
                                   8                     Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                   9               v.                                        TO AMEND
                                  10     K. MELTON, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at Salinas Valley State Prison (“SVSP”), has filed a pro se action

                                  14   pursuant to 42 U.S.C. § 1983. His complaint (Dkt. No. 1) is now before the Court for review

                                  15   under 28 U.S.C. § 1915A. Plaintiff has been granted leave to proceed in forma pauperis in a

                                  16   separate order. For the reasons set forth below, the complaint will be dismissed with leave to

                                  17   amend.

                                  18                                               DISCUSSION

                                  19   A.       Standard of Review

                                  20            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  21   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  22   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  23   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  24   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  25   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  26   989, 993 (9th Cir. 2020).

                                  27            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                            Case 3:21-cv-03931-TSH Document 9 Filed 07/30/21 Page 2 of 5




                                   1   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   4   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   5   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   6   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   7   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   9   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  10   U.S. 42, 48 (1988).

                                  11   B.     Complaint

                                  12          The complaint names as defendants the following SVSP prison officials: Investigative
Northern District of California
 United States District Court




                                  13   Services Unit (“ISU”) officer Melton, ISU officer Bitner, sergeant Minglana, officer Vasquez, and

                                  14   lieutenant Martinez.

                                  15          The complaint makes the following allegations.

                                  16          On June 19, 2020, unidentified correctional officials identified Plaintiff as a suspect in a

                                  17   battery of an inmate. Plaintiff was handcuffed and placed on the C-facility basketball court while

                                  18   his cell was searched twice for contraband. Plaintiff underwent three clothed body searches. No

                                  19   contraband was discovered during the first two body searches. Defendant Melton conducted the

                                  20   third clothed body search and claimed that he found a controlled substance on Plaintiff’s person.

                                  21   Yet later defendant Melton told defendant Minglana that the controlled substance was found by

                                  22   defendant Bitner. Plaintiff was then placed in a holding cell in the mental health annex from 2:30

                                  23   pm to 5:40 pm. Plaintiff was then released to “D-1” Ad-Seg. Defendants Melton and Bitner

                                  24   falsely claimed that defendant Melton read Plaintiff his Miranda rights in the mental health annex

                                  25   at 6:00 pm, and that Plaintiff refused to sign the notice of rights form. Plaintiff was not present in

                                  26   the mental health annex at 6:00 p.m. according to the holding cell log sheet which indicated that

                                  27   he had been released to D-1 Ad-Seg at 5:40 p.m.

                                  28          On August 19, 2020, defendant Melton issued Plaintiff an RVR for possession of a
                                                                                         2
                                            Case 3:21-cv-03931-TSH Document 9 Filed 07/30/21 Page 3 of 5




                                   1   controlled substance. Plaintiff postponed his RVR hearing and then revoked the postponement on

                                   2   November 20, 2020. On the RVR form, Defendant Vazquez changed the date of postponement

                                   3   from November 20, 2020 to December 9, 2020. On December 31, 2020, Plaintiff had his RVR

                                   4   hearing before defendant Martinez. Defendant Martinez agreed that Plaintiff had revoked his

                                   5   postponement on November 20, 2020, and not on December 9, 2020. Plaintiff brought up that

                                   6   staff had engaged in misconduct by planting evidence and falsifying reports. Defendant Martinez

                                   7   stated that the RVR process was not the proper vehicle to address the staff misconduct issue.

                                   8   Plaintiff called defendant Minglana as a witness and she stated that her report spoke for itself and

                                   9   that she did not lie. Plaintiff states that defendant Minglana lied in her report when she reported

                                  10   that correctional officers read Plaintiff his Miranda rights. Defendant Martinez found Plaintiff

                                  11   guilty of the RVR charge of possession of a controlled substance. Dkt. No. 1 at 3-5.

                                  12   C.      Legal Claims
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that Defendants violated his First Amendment right to be free of

                                  14   retaliation, his Fourteenth Amendment right to due process, and his Fifth Amendment right to a

                                  15   Miranda warning; that Defendants were deliberately indifferent in violation of the Eighth

                                  16   Amendment, citing to Robinson v. Calif.; and that Defendants conspired to violate his

                                  17   constitutional rights.

                                  18           Plaintiff has failed to state a cognizable legal claim.

                                  19           Plaintiff has not stated a cognizable First Amendment retaliation claim. “Within the prison

                                  20   context, a viable claim of First Amendment retaliation entails five basic elements: (1) An

                                  21   assertion that a state actor took some adverse action against an inmate (2) because of (3) that

                                  22   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First

                                  23   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

                                  24   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted). The prisoner must

                                  25   show that the type of activity he was engaged in was constitutionally protected, that the protected

                                  26   conduct was a substantial or motivating factor for the alleged retaliatory action, and that the

                                  27   retaliatory action advanced no legitimate penological interest. Hines v. Gomez, 108 F.3d 265,

                                  28   267-68 (9th Cir. 1997). Plaintiff has not identified any protected conduct, and has not alleged that
                                                                                          3
                                           Case 3:21-cv-03931-TSH Document 9 Filed 07/30/21 Page 4 of 5




                                   1   Defendants took the above actions (falsely accusing him of possession of illegal contraband,

                                   2   falsely claiming to have read him his Miranda rights) because of any protected conduct.

                                   3          Plaintiff has failed to state a cognizable due process claim. A prisoner has no

                                   4   constitutionally guaranteed immunity from being falsely or wrongly accused of conduct which

                                   5   may result in the deprivation of a protected liberty interest. See Sprouse v. Babcock, 870 F.2d

                                   6   450, 452 (8th Cir. 1989); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986).

                                   7          Plaintiff has failed to state a cognizable Fifth Amendment claim. There is no requirement

                                   8   that a prisoner be provided with a Miranda hearing prior to being issued a rules violation report, or

                                   9   prior to being charged with a disciplinary violation. See Baxter v. Palmigiano, 425 U.S. 308, 315

                                  10   (1976) (prisoners’ statements at disciplinary hearings are not admissible in criminal cases unless

                                  11   prisoners have first received Miranda warnings, but Miranda warnings not required for prisoners’

                                  12   statements in disciplinary hearings).
Northern District of California
 United States District Court




                                  13          Plaintiff has also failed to state an Eighth Amendment claim. The Eighth Amendment

                                  14   prohibits deliberate indifference to an inmate’s serious medical needs and safety, but Plaintiff has

                                  15   not alleged that prison officials denied him necessary medical care or ignored his safety. Plaintiff

                                  16   has cited to Robinson v. Calif., 370 U.S. 660 (1962), in support of his Eighth Amendment claim.

                                  17   Robinson is inapplicable here. Robinson holds that state laws criminalizing the “status” of

                                  18   narcotic addiction inflicted a cruel and unusual punishment in violation of both the Eighth and

                                  19   Fourteenth Amendments.

                                  20          Finally, because Plaintiff has not stated a cognizable constitutional claim, he has also failed

                                  21   to state a conspiracy claim. Conspiracy is not itself a constitutional tort under 42 U.S.C. § 1983.

                                  22   Lacey v. Maricopa County, 693 F.3d 896, 935 (9th Cir. 2012) (en banc). A claim of conspiracy

                                  23   does not enlarge the nature of the claims asserted by the plaintiff, as there must always be an

                                  24   underlying constitutional violation. Id.

                                  25          Because the complaint fails to state a claim for violation of either the federal Constitution

                                  26   or federal law, the Court DISMISSES the complaint with leave to amend. See James v. Giles, 221

                                  27   F.3d 1074, 1077 (2000) (pro se litigants should be afforded opportunity to amend complaint to

                                  28   overcome deficiencies unless it clearly appears from complaint that deficiency cannot be
                                                                                         4
                                           Case 3:21-cv-03931-TSH Document 9 Filed 07/30/21 Page 5 of 5




                                   1   overcome by amendment).

                                   2                                             CONCLUSION

                                   3          For the foregoing reasons, the Court DISMISSES the complaint with leave to amend.

                                   4   Within twenty-eight (28) days of the date of this order, Plaintiff shall file an amended complaint.

                                   5   The amended complaint must include the caption and civil case number used in this order, Case

                                   6   No. C 21-03931 TSH (PR) and the words “AMENDED COMPLAINT” on the first page. If using

                                   7   the court form complaint, Plaintiff must answer all the questions on the form in order for the

                                   8   action to proceed. An amended complaint completely replaces the previous complaints. See

                                   9   Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir. 2012). Accordingly, Plaintiff must include

                                  10   in his amended complaint all the claims he wishes to present and all of the defendants he wishes

                                  11   to sue and may not incorporate material from the prior complaint by reference. Failure to file an

                                  12   amended complaint in accordance with this order in the time provided will result in dismissal of
Northern District of California
 United States District Court




                                  13   this action without further notice to Plaintiff. The Clerk shall include two copies of the court’s

                                  14   complaint form with a copy of this order to Plaintiff.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: 7/30/2021

                                  18
                                                                                                     THOMAS S. HIXSON
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
